** MAKING COPIES OF INSTRUMENTS — FEES — COURT CLERKS ** THE COURT CLERK AND HIS DEPUTIES, BEING SALARIED OFFICERS, MAY NOT RETAIN ANY FEES COLLECTED UNDER 28 Ohio St. 31 [28-31] (1961), FOR MAKING OR CERTIFYING TO COPIES FOR ANY INSTRUMENTS OF RECORD IN THE OFFICE OF THE COURT CLERK; NOR MAY THEY RETAIN ANY FEES FOR PREPARING TRANSCRIPTS IN CIVIL CASES. SUCH FEES ARE EARNINGS OF THE OFFICE AND MUST BE DEPOSITED WITH THE COUNTY TREASURER AS PROVIDED FOR BY LAW, AND IT IS IMMATERIAL THAT SUCH FEES WERE EARNED OUTSIDE REGULAR OFFICE HOURS.  (DUAL COMPENSATION, PRIVATE) CITE: 28 Ohio St. 3 [28-3], OPINION NO. MAY 25, 1931 — WHITE, 19 Ohio St. 682 [19-682], 19 Ohio St. 684 [19-684], 19 Ohio St. 180.61 [19-180.61], 19 Ohio St. 180.69 [19-180.69] (J. W. MONROE)